Citation Nr: 0428843	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for 
bilateral hearing loss and tinnitus.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing from the RO 
in September 2004.  A transcript of that hearing is on file.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has a current tinnitus disability 
that is due to any incident or event of active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in October 2002 and March 2004, the RO 
advised the veteran of the VCAA and its effect on his claims.  
In addition, the veteran was advised, by virtue of a 
September 2003 rating decision and detailed December 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the September 2003 rating 
decision and December 2003 SOC issued by the RO clarified 
what evidence would be required to establish service 
connection for bilateral hearing loss and tinnitus. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  During his September 2004 
testimony, the veteran did not identify any additional 
evidence pertinent to his claims.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
service connection for bilateral hearing loss and tinnitus, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Id.

II.  Factual Background

The veteran's service medical records dated from October 1969 
to July 1971 are associated with the claims file.  When 
examined upon entry into service in October 1969, the 
veteran's hearing, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
0
0
0
5
5

There was no clinical abnormality of the ears.  The service 
medical records are negative for any complaints or findings 
relating to hearing loss or tinnitus.  When examined on 
separation from service in June 1971, the veteran's hearing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-5
0
-5
LEFT
20
0
-5
-5
-5

The separation examination reflects that the veteran did not 
complain of any ear trouble or hearing loss. 

In August 2002, the veteran filed claims for bilateral 
hearing loss and for tinnitus.  He explained that he served 
on duty as a radio repairman, spending 13-14 months every day 
inside a box with high-powered radio equipment.  

VA medical records dated in May 2002 include an assessment of 
tinnitus.  The examiner commented that there was nothing on 
examination or history to suggest a mass or lesion such as an 
acoustic neuroma.  

Records from Kaiser Permanente dated in January and February 
2002 reflect that the veteran was seen there for complaints 
of hearing loss.  He gave a history of noise exposure and 
radiation exposure during service, 32 years previously.  The 
veteran also complained of tinnitus, described as really bad 
ringing all of the time.  An impression of high frequency 
sensorineural hearing loss, bilaterally, consistent with 
noise exposure, was made.  A diagnosis of tinnitus, secondary 
to the hearing loss, was also made.  

In a statement provided by the veteran in March 2003, he 
reported two incidents during service which he believes 
resulted in his claimed hearing loss and tinnitus.  He 
reported that in April 1970 (or so), he was attacked by five 
men who repeatedly kicked him in the head and body, following 
which he was treated for head injuries.  He also reported 
that in September 1970, he was out into the field to provide 
radio communications, which required power from a generator.  
He said the generator was having problems and, while he was 
fixing it, it exploded in his face with a very loud 
explosion.  The veteran also indicated that while deployed 
overseas he worked in a radio rig, operating sophisticated 
microwave radios and other equipment.  He stated that he 
sometimes stayed inside the radio rig for 24 hours a day, 
seven days a week, for one to three months at a time, being 
exposed to constant radio noise.


A VA audiological examination was conducted in May 2003.  The 
examiner stated that the claims folder was reviewed.  It was 
noted that the veteran had undergone an evaluation in October 
2002, which revealed hearing within normal limits through 
2000 hertz with mild to moderately-severe, sloping hearing 
loss at 3,000 to 8,000 Hertz bilaterally.  The veteran 
complained of excessive noise exposure during service, 
including exposure to constant machinery hum, 7 days a week, 
24 hours a day for 15 months.  He stated that hearing 
protection was not worn.  He also reported that a generator 
"blew up" in front of him in 1970, causing a concussion.  
The veteran reported that as a civilian he worked for General 
Mills motors for five years around engine noise as a welder 
for two years, and then as a wine finisher for 10 years.  He 
indicated that there was some noise on the job, but that he 
consistently wore hearing protection when he was around 
excessive noise.  The veteran reported that his tinnitus 
began in 1970 following a fight at which time he was kicked 
in the head.  He described the tinnitus as bilateral and 
constant, manifested by high-pitched ringing. 

When examined by VA in May 2003, the veteran's hearing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
40
45
LEFT
5
5
10
30
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies was 25 in the right 
ear and 25 in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent bilaterally.  A 
diagnosis of hearing within normal limits through 2000 Hertz 
with mild to moderately-severe, sloping hearing loss at 3000 
to 8000 hertz bilaterally.  It was noted that speech 
discrimination was excellent in both ears.  

The examiner noted that the claims folder was reviewed.  The 
examiner discussed the June 1971 discharge examination, 
indicating that the veteran responded within normal limits to 
pure tones at 500 Hertz through 4,000 Hz in both ears.  It 
was observed that there was no other evidence of hearing loss 
or tinnitus in the service records.  The examiner opined that 
other factors, including age and continued noise exposure as 
a civilian, were most likely the cause of his hearing loss.  
The examiner concluded that due to his manifesting normal 
hearing in both ears through 4000 Hertz at discharge, and the 
fact that no complaints of tinnitus were shown in the service 
records, the veteran's currently manifested hearing loss and 
complaints of tinnitus were not related to military acoustic 
trauma.  

The veteran presented testimony at a hearing held at the RO 
in September 2004.  The veteran's representative stated that 
the veteran served on duty with the U. S. Army as a radio 
relay carrier, which involved maintaining, testing, and 
repairing all types of high-powered radio and telephone 
equipment and performing maintenance checks on power 
generators.  The veteran reiterated his account of performing 
duties in a radio rig containing microwave radios which ran 
24 hours a day.  He testified that he was enclosed a box 
performing this work for 14 months without any hearing 
protection.  The veteran testified that following service he 
was a drill press operator and welder, but wore ear plugs and 
hearing protection at those jobs.  He stated that he first 
experienced tinnitus during service when a generator he was 
servicing exploded.  

III.  Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  As to certain 
chronic conditions, such as organic disease of the nervous 
system (e.g., sensorineural hearing loss), even if there is 
no record of such disability in service its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.


The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, supra.

IV.  Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them in a common discussion.

The veteran has asserted that he was exposed to acoustic 
trauma in service when he worked as radio repairman without 
ear protection, working in a radio rig where he was exposed 
to constant noise.  He has also identified traumatic 
incidents, including the explosion of a generator during 
service, and a fight during which he was kicked in the head, 
as possible causes for his claimed hearing loss and tinnitus.  

As noted, the veteran contends that his bilateral hearing 
loss and tinnitus are directly related to his active military 
service.  The medical evidence of record shows that, at his 
pre-induction medical examination upon entering service, in 
October 1969, no hearing loss was reported.  Service medical 
records on file are negative for reference to complaints of 
tinnitus, hearing difficulty, or trauma.  In June 1971, when 
examined for separation, the veteran's hearing was normal, 
and no ear disease or defect was reported.  In fact, that 
separation examination reveals that the veteran's hearing 
acuity from 1000 to 4000 Hertz had actually improved in both 
ears.  The only indication of any possible reduction in 
hearing acuity was shown in the left ear at 500 Hertz, in 
which the threshold was reported as 20 decibels.  However, as 
discussed in the Court's precedent in the Hensley case, the 
threshold for normal hearing is from 0 to 20 decibels, and 
only higher threshold levels indicate some degree of 
recognizable hearing loss.  Accordingly, the veteran 
manifested normal hearing loss in all frequencies upon 
discharge from service.  

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  As noted above, 
however, there is no evidence of any treatment for a hearing 
loss in either ear, or tinnitus during service.  The Board 
acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to acoustic trauma from his 
occupation as a radio repairman in service, as well as his 
accounts of a generator explosion and trauma to the head.  
The record clearly reflects that he served honorably in these 
important duties.  Nevertheless, although the veteran 
currently asserts that he had a hearing problem and tinnitus 
after his release from active service, the first complaints 
of tinnitus and hearing loss, and the first post-service 
audiogram were from 2002, more than 30 years after separation 
from active duty.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is devoid of a competent and probative 
medical opinion to link any current tinnitus and bilateral 
hearing loss to service.  In fact, in May 2003, the VA 
examiner opined that the veteran's hearing loss and tinnitus 
were most likely caused by factors including age and 
continued noise exposure as a civilian, as opposed to 
military acoustic trauma.  

The record does contain private medical records dated in 2002 
from Kaiser, reflecting that the veteran was seen for 
complaints related to tinnitus and hearing loss.  At that 
time, the veteran gave a history of high noise exposure and 
radiation exposure, approximately 32 years previously (i.e., 
during service).  There is a notation that he started wearing 
ear protection when he started working at General Mills in 
1971.  Diagnoses of high frequency sensorineural hearing 
loss, bilaterally, consistent with noise exposure and 
tinnitus, secondary thereto, were made.  

There is no indication that medical personnel from Kaiser 
reviewed the veteran's service medical records (which showed 
an improvement in the veteran's bilateral hearing between his 
enlistment and discharge), and it appears that the nexus 
opinion was based exclusively upon the veteran's reported 
history.  There is no explanation of the 30-plus-year gap 
between the veteran's military service and the initial 
diagnosis of hearing loss and tinnitus, and post-service 
noise exposure as opposed to noise exposure in service was 
not discussed in terms of its causal relationship to the 
veteran's currently manifested tinnitus and hearing loss.  
The Board is not bound to accept a physician's opinion when 
it is based exclusively upon the recitation of history by a 
claimant.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
findings made by Kaiser are therefore considered less 
competent and probative than that of the VA examiner, for the 
reasons explained herein.  Because several matters, including 
onset and etiology, were still unresolved, the VA examination 
was ordered in 2003.

Given the veteran's assignment as a radio repairman, the 
Board has no reason to doubt that he was most likely exposed 
to noise during service.  However, noise exposure is not the 
same as injury or disease, and in order for service 
connection to be granted there must be a showing of an injury 
or disease during service, or caused by service, such as by 
presenting medical nexus evidence.  To the extent that the 
veteran himself is contending the he sustained a hearing 
deficit to the ears during service, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as date of onset or cause of a disability.  See 
Espiritu, Routen, supra; see also 38 C.F.R. § 3.159 (a)(1) 
(noting that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Accordingly, as it has not been shown that either the 
veteran's bilateral hearing loss or his tinnitus is related 
to service or any incident thereof, service connection for 
both conditions must be denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  
The Board emphasizes that the veteran's veracity is not in 
issue here; his sincerity is clear, but the determination in 
this case is a medical one which must be based upon the 
professional evidence of record, rather than lay opinion, no 
matter how strongly felt.

As the evidence preponderates against the claims for service 
connection for bilateral hearing loss and tinnitus, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



